Determination of the respondent New York City Police Department dated May 12, 1990, which revoked petitioner’s shotgun permit, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Shirley Fingerhood, J.], entered January 17, 1991), is dismissed, without costs.
Substantial evidence supports respondent’s determination to revoke petitioner’s permit to possess a shotgun. In particular, the circumstances surrounding petitioner’s June 1988 arrest for possession of a loaded shotgun, despite the ultimate adjournment in contemplation of dismissal of the underlying charges, cast "grave doubt” on his fitness to possess a firearm as the Hearing Officer found. Petitioner admitted that he had been bringing his shotgun to work for protection, although his license allowed him to possess a shotgun in public only outside city limits on a licensed range or hunting area. Other regulations concerning the manner in which such a firearm could be transported were also violated by petitioner. Concur—Sullivan, J. P., Kupferman, Ross, Smith and Rubin, JJ.